SHIVERS, Chief Judge.
Defendant, Lester Leon Outlaw, was found guilty in 1990 of two counts of resisting arrest with violence. At the sentencing hearing, the trial court orally sentenced him to concurrent terms of 3-1/2 years incarceration, and stated “[t]he court will impose a $5,000 fine in your case and in addition thereto, the court is required to impose $220 in felony costs to your case.” A written sentence, entered the same day, imposed a $5,000 fine on each count. Outlaw argues on appeal that the written sentence does not conform to the oral sentence with regard to the $5,000 fines. While it is possible, as argued by the State, that the court intended to impose two separate fines, it is clear from the oral pronouncement at the sentencing hearing that only one fine was imposed. The written sentence must therefore be remanded for correction, to conform to the oral pronouncement. Rowland v. State, 548 So.2d 812 (Fla. 1st DCA 1989).
REVERSED and REMANDED.
SMITH and JOANOS, JJ., concur.